Detailed Action
This office action is a response to the arguments and claims filed on 3/24/2022 in which claims 14, 21, 27, 33 are canceled; Claims 35-42 are new; and Claims 9-13, 15-20, 22-26, 28-32, and 34-42 are currently pending;
Applicant’s Remarks and Response

With regards to the Obvious Double Patenting rejection, Applicant remarks Claims 9-34 are rejected under the judicially-created doctrine of obviousness-type double patenting over claims of U.S. Patent 11,026,248. Claims 9-34 are also rejected under the judicially-created doctrine of obviousness-type double patenting over claims of U.S. Patent 11/096,203. Without commenting on the merits of the Examiner's rejections, Applicant respectfully requests that the rejections be held in abeyance at this time.

The Examiner maintains the ODP  rejection of Claims 9-13, 15-20, 22-26, 28-32, and 34-42.

Applicant argues that the claims of the present Application are all supported by the pre-2013 applications; The present Application is entitled to an effective filing date of August 14, 2007. As noted above, and as shown in the OFR, the present Application claims priority to GB Application GB0715822.3, filed August 14, 2007.  Furthermore, the certified copy of the priority document was properly filed and received by the USPTO in the original U.S. national stage Application (12/733,129), and no translation is necessary because it was published in English.11 AMENDMENT UNDER 37 C.F.R. § 1.111 Docket No.: 90852.00546 Appln. No.: 17/368,511. Neither the U.S. Publication of the Harada reference, nor the earlier PCT publication of the Harada reference is prior art to the present Application under any of pre-AIA  35 USC § 102(a), 35 USC § 102(b), or 35 USC § 102(e).'  The U.S. Publication of Harada (2009/0225708) published on September 10, 2009, after the effective filing date of the present Application (August 14, 2007). Therefore, the U.S. Publication of Harada is not prior art under 35 USC § 102(a) or 35 USC § 102(b). The earlier PCT publication of Harada (WO 2007/129645) published on November 15, 2007, also after the effective filing date of the present Application (August 14, 2007). Therefore, the PCT Publication of Harada is not prior art under 35 USC § 102(a) or 35 USC § 102(b). 

In view of Applicant’s arguments, the Examiner withdraws Harada as a prior art reference and re-opens prosecution. Examiner cites Soong United States Patent Application 2008/0056187 who teaches of a processor configured to perform activation of persistent scheduling in a case where the first data is set to a first bit pattern, the second data is set to a second bit pattern and the third data is set to a third bit pattern. Examiner cites Smith United States Patent Application 2008/0062944 who teaches where the second field is configured to be used to determine a hybrid automatic repeat request (HARQ) process number

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR l.32I(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.
Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD- info-1.jsp.

Claims 9-13, 15-20, 22-26, 28-32, and 34-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim  1, 4 - 8, 11 -12, 14, 16 - 17, 20 – 23, and 27 – 31 of U.S. Patent 11026248 hereafter ‘248. 

With regards to claim 9, 16, 23 and 29, Parent patent ‘248 Claim 1, 8 ,17, 24  teaches of a receiver configured to receive, from a base station, control information, wherein the information includes first information which is data within a field and a processor configured to perform activation of persistent scheduling in a case where the first information is set to a first bit pattern, wherein resources can be dynamically allocated to the UE via a Cell Radio Network Temporary Identifier (C-RNTI) on a downlink control channel. 

Claim 9, 16, 23 and 29 does not cite a Cell Radio Network Temporary Identifier (C-RNTI) on a downlink control channel.
 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). 
 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the C=RNTI features of ‘248 Claim 1.
One would have been motivated to modify ‘248 Claim 1 in this manner so that validation can be achieved by generic signaling.

Instant Claim 10, 17, 24, and 30 corresponds to ‘248 Claims 1, 8 ,17, 24 ; Instant Claims 11, 18, 25, and 31 to ‘248 Claim 4, 11, 20, and 27; Claim 12, 19, 26, and 32 corresponds to ‘248 Claim 5, 12, 21, 28; Instant Claims 13, 20 corresponds to ‘248 Claim 6; Instant Claim 14, 21, 27, and 33 corresponds to ‘248 Claim 7, 14, 22, and 29; Instant Claim 15, 22, 28, and 34 corresponds to ‘248 Claim 16, 23, and 30; 

Claims 9-13, 15-20, 22-26, 28-32, and 34-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 3 – 4, 6 – 7, 9 - 10,  and 31 - 40 of U.S. Patent  11096203 hereafter ‘203. 

With regards to claim 9, 16, 23 and 29, Parent patent ‘203 Claim 1,8 ,17, 24  teaches of a receiver configured to receive control information, where the control information includes first information which is data within a hybrid automatic repeat request (HARQ) process number field configured to be used to determine a HARQ process number; and a processor configured to perform activation of persistent scheduling in a case where the first information is set to a first bit pattern, where resources can be dynamically allocated to the UE via a Cell Radio Network Temporary Identifier (C-RNTI) on a downlink control channel.

Claim 9, 16, 23 and 29 does not cite a Cell Radio Network Temporary Identifier (C-RNTI) on a downlink control channel.
 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). 
 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the C=RNTI features of ‘203 Claim 1.

Instant Claim 10, 17, 24, and 30 corresponds to ‘203 Claims 3,6,9,12; Instant Claims 11, 18, 25, and 31 to ‘203 Claim 1,4,7, and 10; Claim 12, 19, 26, and 32 corresponds to ‘203 Claim 3,6,9,12; Instant Claims 13, 20 corresponds to ‘203 Claim 31, 36; Instant Claim 14, 21, 27, and 33 corresponds to ‘248 Claim 32,34,37, 39; Instant Claim 15, 22, 28, and 34 corresponds to ‘203 Claim 33,35,38, and 40; 

One would have been motivated to modify ‘203 Claim 1 in this manner so that validation can be achieved by generic signaling.



Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-13, 15-17, 19-20, 22-24, 26, 28-30, 32, and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shin United States Patent 8285319 in view of Soong United States Patent Application 2008/0056187

In regards to Claims 9, 16, 23 and 29, Shin teaches of a receiver configured to receive, from a base station, control information, wherein the control information includes first data within a first field, second data within a second field and third data within a third field; See Claim 8 A wireless transmitter/receiver unit (WTRU) comprising: a receiver configured to receive downlink control information including both uplink scheduling information and transmit power control (TPC) information, wherein the uplink scheduling information includes modulation and coding set ( MCS) information; 

Shin teaches discloses the invention substantially as recited above. Shin does not disclose of a processor configured to perform activation of persistent scheduling in a case where the first data is set to a first bit pattern, the second data is set to a second bit pattern and the third data is set to a third bit pattern. Soong in the same field of endeavor teaches in ¶[0040] For the purpose of assigning a sticky user to a shared sticky resources, an assignment message is sent on the control channel, illustrated in FIG. 4, as information payload. The assignment message includes at least the identity of the intended user, a persistent (or sticky) indicator bit, Channel ID for the shared resource that the user is to be assigned, and a supplemental bit. When the user correctly receives an assignment message having the persistent (or sticky) indicator bit set, and the Channel ID belongs to one of the shared resource that has been set up in one SSA group by the layer 3 message, the user has established a shared sticky assignment.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shin in this manner.

One would have been motivated to modify Shin in this manner so that semi-persistent scheduling can be activated dynamically.

In regards to Claims 10, 17, 24 and 30, Shin teaches where the first field is configured to be used to determine Modulation and Coding Scheme (MCS). Column 06 Row 21  A UL CQI, (e.g., UL grant information or MCS information), which is signaled originally for the purpose of UL link adaptation, (e.g., adaptive modulation and coding (AMC)), (with a maximum signaling rate of once per TTI, e.g. 1000 Hz), may be signaled by the eNodeB 110 to the WTRU 105.


In regards to Claims 12, 19, 26 and 32 Shin teaches discloses the invention substantially as recited above. Shin does not disclose where the third field is configured to be used to determine Multi-antenna information; Soong in the same field of endeavor teaches in ; ¶ [0040] For the purpose of assigning a sticky user to a shared sticky resources, an assignment message is sent on the control channel, illustrated in FIG. 4, as information payload. The assignment message includes at least the identity of the intended user, a persistent (or sticky) indicator bit, Channel ID for the shared resource that the user is to be assigned, and a supplemental bit. When the user correctly receives an assignment message having the persistent (or sticky) indicator bit set, and the Channel ID belongs to one of the shared resource that has been set up in one SSA group by the layer 3 message, the user has established a shared sticky assignment.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shin in this manner.

One would have been motivated to modify Shin in this manner so that a the port for receiving persistent scheduling can be identified.

In regards to Claims 13 and 20, Shin teaches discloses the invention substantially as recited above. Shin does not disclose where the processor is configured to perform communication based on the activated persistent scheduling. Soong in the same field of endeavor teaches in ; ¶ [0040] For the purpose of assigning a sticky user to a shared sticky resources, an assignment message is sent on the control channel, illustrated in FIG. 4, as information payload. The assignment message includes at least the identity of the intended user, a persistent (or sticky) indicator bit, Channel ID for the shared resource that the user is to be assigned, and a supplemental bit. When the user correctly receives an assignment message having the persistent (or sticky) indicator bit set, and the Channel ID belongs to one of the shared resource that has been set up in one SSA group by the layer 3 message, the user has established a shared sticky assignment.


It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shin in this manner.

One would have been motivated to modify Shin in this manner so that semi-persistent scheduling can be activated dynamically by a processor configured to perform communication based on the activated persistent scheduling.

In regards to Claims 15, 22, 28 and 34, Shin teaches discloses the invention substantially as recited above. Shin does not disclose where the activation of the persistent scheduling comprises a reallocation of the persistent scheduling; Soong in the same field of endeavor teaches in; ¶ [0040] For the purpose of assigning a sticky user to a shared sticky resources, an assignment message is sent on the control channel, illustrated in FIG. 4, as information payload. The assignment message includes at least the identity of the intended user, a persistent (or sticky) indicator bit, Channel ID for the shared resource that the user is to be assigned, and a supplemental bit. When the user correctly receives an assignment message having the persistent (or sticky) indicator bit set, and the Channel ID belongs to one of the shared resource that has been set up in one SSA group by the layer 3 message, the user has established a shared sticky assignment.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shin in this manner.

One would have been motivated to modify Shin in this manner so that when one persistent scheduling period is terminated and another persistent scheduling period starts; persistent scheduling can be re-activated. 
Claims 11, 18, 25 and 31, are rejected under 35 U.S.C. 103 as being unpatentable over Shin United States Patent 8285319 in view of Soong United States Patent Application 2008/0056187 and in further view of Smith United States Patent Application 2008/0062944. 

In regards to Claims 11, 18, 25 and 31, Shin teaches discloses the invention substantially as recited above. Shin does not disclose where the second field is configured to be used to determine a hybrid automatic repeat request (HARQ) process number. Smith  in the same field of endeavor teaches in ¶ [0039] Forward link operation will now be described as follows. FIG. 5a illustrates how resource assignments may be indicated to mobile stations 101. In FIG. 5, message 500 comprises a first message field, control header 502, which indicates control information relating to the shared resources or control information relating to the users within the group as will be described further below. A second message field, utilized resources 510, indicates which of the set of shared resources are being used, that is, currently in use. A third message field, first HARQ transmission assignments 530, is used to allocate persistent resources as will be described further below.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shin in this manner.

One would have been motivated to modify Shin in this manner so that a HARQ process number can be used for dynamic activating persistent scheduling.


Conclusion;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/
Examiner, Art Unit 2462   

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462